DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed 10/11/2021 has been entered. Claims 1, 4, 9, 11, 15, 17 and 19 have been amended. Claims 1-20 remain pending in the application. 

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bai (US 20100114478 A1) in view of Di Pietro et al. (US 10317240 B1) and further in view of Yoshizu et al. (US 20140129132 A1) and Klampfl et al. (US 20090204316 A1).

receiving, by the profile management system (e.g. service provider 106 of Fig. 1), imaging data for a fuel station from a vehicle (the cameras capture an image of a gas station sign… Optionally, the image may be transmitted to a remote location for image analysis, see [0083]) over a first wireless communications link (e.g. link 125 of Fig. 3);
identifying, by the profile management system, selected information for the fuel station based on the imaging data received from the vehicle (The image analysis at either the vehicle or the remote location may include optical character recognition used to extract alphanumeric characters from the image, see [0083]), wherein the selected information includes pricing information (For example, if the cameras capture an image of a gas station sign, the software may be able to determine the price of the gasoline as displayed on the sign, see [0083]) and at least one of fuel inventory information, or business hours information for the fuel station (This step may include having one or more cameras on the vehicle capturing pricing information, hours of operation, or the like, see [0079]),
updating, by the profile management system, a profile for the fuel station based on the selected information (The service provider may then update its own POI databases, see [0088] and the alphanumeric characters may then be treated as POI data for inclusion in the POI database, see [0083]).
However, Bai does not teach wherein the imaging data is generated by the vehicle while the vehicle is traveling along a road.
In an analogous art, Di Petro teaches wherein the imaging data is generated by the vehicle while the vehicle is traveling along a road (the mapping module 326 may be configured to receive travel data e.g., real-time travel data from one or more computing devices, such as computing devices 104, 116, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai with the travel data of Di Pietro to provide a method and a system to generate travel data including information about areas of interest, such as locations of gas stations so that better decision can be made when searching for fuel station.
However, Bai and Di Pietro do not teach creating, by the profile management system, a customized fueling solution for a different vehicle based on at least a portion of the profile; and sending, by the profile management system, the customized fueling solution to the different vehicle over a second wireless communications link.
In an analogous field of endeavor, Yoshizu teaches creating, by the profile management system, a customized fueling solution for a different vehicle based on at least a portion of the profile (Additionally, in a case where a vehicle as a source from which action histories are captured uses gasoline or the like as a fuel, the fuel supply history of the vehicle and information about the place where the fuel is supplied may be collected as action histories at the destination. In this case, based on the action history, a gas station highly frequently used by each user is identified as a store worthy of recommendation owing, for example, to the low sales price of fuel see [0138]); and sending, by the profile management system, the customized fueling solution to the different vehicle over a second wireless communications link (information for guidance to the gas station thus identified can be provided as recommended information, see [0138] and Fig. 5 depicts wherein the different vehicle is vehicle 300 and the vehicle is vehicle 100 and the second wireless communication is the Inquiry).

However, Bai, Di Pietro and Yoshizu do not teach the customized fueling solution including a total cost for fueling the different vehicle based on the pricing information for the fuel station.
In an analogous field of endeavor, Klampfl teaches the customized fueling solution including a total cost for fueling the different vehicle (see total trip fuel cost in table 1, [0053]) based on the pricing information for the fuel station (Input From the Current Fuel Prices 36 and Fuel Price Forecaster 38 C.sub.i=Cost of gas at station I, see [0039-0040] and determine an amount of fuel to purchase at each selected fueling station, the selections and determination based on current and forecasted fuel prices for the multi-day time period to generally minimize fueling costs for the specified route, see claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, the travel data of Di Pietro and Yoshizu with the fuel recommendation of Klampfl to provide a fuel purchase recommendation system and method to generally minimize fueling costs based on forecasted (future) fuel prices and expected (future) drive patterns as suggested, see Klampfl [0011].

Regarding claim 2, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the method of claim 1, and Di Pietro further teaches further comprising: generating, by the vehicle, the imaging data using an imaging system onboard the vehicle while the vehicle is traveling along the road (to capture travel data may comprise a computing device of a vehicle operating in the environment. The vehicle may 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, Yoshizu and Klampfl with the travel data of Di Pietro to provide a method and a system to generate travel data including information about areas of interest, such as locations of gas stations so that better decision can be made when searching for fuel station.

Regarding claim 3, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the method of claim 1, wherein sending, by the profile management system, the at least the portion of the profile comprises:
sending, by the profile management system, the at least the portion of the profile to one of the different vehicle, a navigation system, or an application server over the second wireless communications link (This POI information may then be transmitted to other subscribers in the fleet, see Bai [0074]).

Regarding claim 4, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the method of claim 1, and Yoshizu further teaches wherein sending, by the profile management system the at least the portion of the profile comprises:
sending, by the profile management system, the at least the portion of the profile within a customized fueling solution for the different vehicle from the profile management system to the different behicle system over the second wireless communications link (information for guidance to the gas station thus identified can be provided as recommended information, see [0138] and Fig. 5 depicts wherein the different vehicle is vehicle 300 and the vehicle is vehicle 100 and the second wireless communication is the Inquiry).


Regarding claim 5, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the method of claim 1, wherein identifying, by the profile management system, the selected information comprises: identifying, by the profile management system, the fuel station from the imaging data (First and second cameras 162, 164 may capture additional objects of interest including the gas station name and the entrance or entrances to the gas station from the road, see Bai [0081]).

Regarding claim 9, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the method of claim 1, and Klampfl further teaches wherein the customized fueling solution further comprises: at least one of an indication of whether the fuel station has sufficient inventory of a type of fuel corresponding to the different vehicle, a distance to the fuel station from the different vehicle, an indication of whether the fuel station is to be used (see recommend station ID 28 for day 1 for example in table 1 of [0053]), an indication of whether a different fuel station is to be used, or an indication of whether a drone should be used to refuel the different vehicle because the fuel station is too far from the different vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, the travel data of Di Pietro and Yoshizu with the fuel recommendation of Klampfl to provide a fuel purchase recommendation system and method to generally minimize fueling costs based on forecasted (future) fuel prices and expected (future) drive patterns as suggested, see Klampfl [0011].

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and Klampfl with the travel data of Di Pietro to provide a method and a system to generate travel data including information about areas of interest, such as locations of gas stations so that better decision can be made when searching for fuel station.

Regarding claim 11, Bai teaches a method for managing information about fuel stations (method for collecting and conveying POI data by a vehicle, see Bai [0075]) using a profile management system (system of Fig. 1) implemented in a server (the information system may include one or more servers, see [0040]), the method comprising:
receiving imaging data for a plurality of fuel stations from a plurality of vehicles via a network (the cameras capture an image of a gas station sign… Optionally, the image may be transmitted to a remote location for image analysis, see [0083] and for example from vehicle 124, 125 and 128 of Fig. 3);
identifying selected information for each of the plurality of fuel stations based on the imaging data (The image analysis at either the vehicle or the remote location may include optical character recognition used to extract alphanumeric characters from the image, see [0083]), wherein the selected information for a particular fuel station of the plurality of fuel stations includes an identification of the particular fuel station (First and second cameras 162, 164 may capture additional objects of interest including the gas station name, see [0081]), pricing information, and at least one of fuel inventory 
updating a profile for each of the plurality of fuel stations based on the selected information (The service provider may then update its own POI databases, see [0088] and the alphanumeric characters may then be treated as POI data for inclusion in the POI database, see [0083]).
However, Bai does not teach wherein the imaging data received from at least one vehicle of the plurality of vehicles is generated while the at least one vehicle is traveling along a road.
In an analogous art, Di Petro teaches wherein the imaging data received from at least one vehicle of the plurality of vehicles is generated while the at least one vehicle is traveling along a road (the mapping module 326 may be configured to receive travel data e.g., real-time travel data from one or more computing devices, such as computing devices 104, 116, 204. Such travel data may comprise an event and/or an area of interest... An area of interest may include a hotel, a gas station, a rest stop, etc. Additionally or alternatively, the travel data may include images e.g., still picture, video, etc., see col 19 lines 47-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai with the travel data of Di Pietro to provide a method and a system to generate travel data including information about areas of interest, such as locations of gas stations so that better decision can be made when searching for fuel station.
However, Bai and Di Pietro do not teach creating, by the profile management system, a customized fueling solution for a different vehicle based on at least a portion of the profile; and sending, by the profile management system, the customized fueling solution to the different vehicle over a second wireless communications link.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and the travel data of Di Pietro with the fuel recommendation of Yoshizu to provide a recommended-information providing system and method that is capable of providing a user of an information terminal with recommended information about a destination as suggested, see Yoshizu [0006].
However, Bai, Di Pietro and Yoshizu do not teach the customized fueling solution including a total cost for fueling the different vehicle based on the pricing information for the fuel station.
In an analogous field of endeavor, Klampfl teaches the customized fueling solution including a total cost for fueling the different vehicle (see total trip fuel cost in table 1, [0053]) based on the pricing information for the fuel station (Input From the Current Fuel Prices 36 and Fuel Price Forecaster 38  determine an amount of fuel to purchase at each selected fueling station, the selections and determination based on current and forecasted fuel prices for the multi-day time period to generally minimize fueling costs for the specified route, see claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, the travel data of Di Pietro and Yoshizu with the fuel recommendation of Klampfl to provide a fuel purchase recommendation system and method to generally minimize fueling costs based on forecasted (future) fuel prices and expected (future) drive patterns as suggested, see Klampfl [0011].

Regarding claim 12, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the method of claim 11, and Klampfl further teaches wherein generating the customized fueling solution comprises: selecting at least a portion of the profile for a selected fuel station from the profile management system to the different vehicle via the network (Inputs Implicit From the Driver Profile 43: n=Number of fuel stations along route (If there are numerous fuel stations along the route, e.g., greater than 5,000, the fuel stations may be aggregated into geographic regions and represented by the cheapest fuel station in that region, see [0028-0031]); and generating, by the different vehicle, the customized fueling solution based on the at least the portion of the profile received for the selected fuel station (the current fuel prices 36, expected fuel prices 40 and driver profile 43 are fed into a refueling optimizer 60. In the embodiment of FIG. 2, the refueling optimizer 60 generates fuel purchase recommendations, see [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, the travel data of Di Pietro and Yoshizu with the fuel recommendation of Klampfl to provide a fuel purchase 

Regarding claim 13, Bai as modified Di Pietro, Yoshizu by Klampfl teaches the method of claim 12 and Klampfl further teaches wherein the customized fueling solution includes at least one of a total cost for fueling the different vehicle based on the pricing information for the selected fuel station, an indication of whether the selected fuel station has sufficient inventory of a type of fuel corresponding to the different vehicle, a distance to the selected fuel station from the different vehicle, an indication of whether the selected fuel station is to be used ( see example of fuel station ID 28 to be used on day 1, Table 1, [0063]), an indication of whether a different fuel station is to be used, or an indication of whether a drone should be used to refuel the different vehicle because the selected fuel station is too far from the different vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, the travel data of Di Pietro and Yoshizu with the fuel recommendation of Klampfl to provide a fuel purchase recommendation system and method to generally minimize fueling costs based on forecasted (future) fuel prices and expected (future) drive patterns as suggested, see Klampfl [0011].

Regarding claim 15, Bai teaches a system for managing information about fuel stations (system and method for collecting and conveying point of interest information, see [0001]), the system comprising:
	a profile management system (e.g. service provider 106 of Fig. 1) that is configured to receive imaging data for a fuel station from a vehicle (Optionally, the image may be transmitted to a remote location for image analysis, see [0083]); 

updates a profile for the fuel station based on the selected information (The service provider may then update its own POI databases, see [0088] and the alphanumeric characters may then be treated as POI data for inclusion in the POI database, see [0083]). 
However, Bai does not clearly teach the imaging data being generated by the vehicle while the vehicle is traveling along a road.
In an analogous art, Di Petro teaches the imaging data being generated by the vehicle while the vehicle is traveling along a road (the mapping module 326 may be configured to receive travel data e.g., real-time travel data from one or more computing devices, such as computing devices 104, 116, 204. Such travel data may comprise an event and/or an area of interest... An area of interest may include a hotel, a gas station, a rest stop, etc. Additionally or alternatively, the travel data may include images e.g., still picture, video, etc., see col 19 lines 47-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai with the travel data of Di Pietro to provide a method and a system to generate travel data including information about areas of interest, such as locations of gas stations so that better decision can be made when searching for fuel station.

In an analogous field of endeavor Yoshizu teaches creating, by the profile management system, a customized fueling solution for a different vehicle based on at least a portion of the profile (Additionally, in a case where a vehicle as a source from which action histories are captured uses gasoline or the like as a fuel, the fuel supply history of the vehicle and information about the place where the fuel is supplied may be collected as action histories at the destination. In this case, based on the action history, a gas station highly frequently used by each user is identified as a store worthy of recommendation owing, for example, to the low sales price of fuel see [0138]); and sending, by the profile management system, the customized fueling solution to the different vehicle over a second wireless communications link (information for guidance to the gas station thus identified can be provided as recommended information, see [0138] and Fig. 5 depicts wherein the different vehicle is vehicle 300 and the vehicle is vehicle 100 and the second wireless communication is the Inquiry).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and the travel data of Di Pietro with the fuel recommendation of Yoshizu to provide a recommended-information providing system and method that is capable of providing a user of an information terminal with recommended information about a destination as suggested, see Yoshizu [0006].
However, Bai, Di Pietro and Yoshizu do not teach the customized fueling solution including a total cost for fueling the different vehicle based on the pricing information for the fuel station.
In an analogous field of endeavor, Klampfl teaches the customized fueling solution including a total cost for fueling the different vehicle (see total trip fuel cost in table 1, [0053]) based on the pricing information for the fuel station (Input From the Current Fuel Prices 36 and Fuel Price Forecaster 38  determine an amount of fuel to purchase at each selected fueling station, the selections and determination based on current and forecasted fuel prices for the multi-day time period to generally minimize fueling costs for the specified route, see claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, the travel data of Di Pietro and Yoshizu with the fuel recommendation of Klampfl to provide a fuel purchase recommendation system and method to generally minimize fueling costs based on forecasted (future) fuel prices and expected (future) drive patterns as suggested, see Klampfl [0011].

Regarding claim 14, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the method of claim 11, and Klampfl further teaches wherein generating the customized fueling solution comprises: generating, by the profile management system, the customized fueling solution for the different vehicle (the server 24 collects data, generates a recommended refueling strategy and communicates this strategy to the processor 12 for delivery via a display, see [0016]), wherein the customized fueling solution includes at least one of a total cost for fueling the different vehicle based on the pricing information for the selected fuel station (Input From the Current Fuel Prices 36 and Fuel Price Forecaster 38 C.sub.i=Cost of gas at station I, see [0039-0040] and determine an amount of fuel to purchase at each selected fueling station, the selections and determination based on current and forecasted fuel prices for the multi-day time period to generally minimize fueling costs for the specified route, see claim 1), an indication of whether the selected fuel station has sufficient inventory of a type of fuel corresponding to the different vehicle, or a distance to the selected fuel station from the different vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, the travel data of Di Pietro and Yoshizu with the fuel recommendation of Klampfl to provide a fuel purchase 

Regarding claim 16, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the system of claim 15, wherein the profile management system is implemented in a server remote with respect to the vehicle (the remote location may be a building housing a service provider, see Bai [0041]) and wherein the profile management system receives the imaging data from the vehicle via a network (Vehicle 104 may initially communicate with a network of roadside equipment (RSE). The RSEs may then communicate with service provider 106, see Bai [0042]) and wherein the imaging data is generated by an imaging system onboard the vehicle (the camera capture an image of a gas station sigh, see Bai [0083]).

Regarding claim 17, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the system of claim 15, wherein the target system is one of a different vehicle, a navigation system, or an application server (This POI information may then be transmitted to other subscribers in the fleet, see Bai [0074] and e.g. vehicle 126 of Fig. 3).

Regarding claim 18, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the system of claim 15, wherein the selected information includes at least one of a date and time or location information for the fuel station (One or more cameras on the vehicle capturing pricing information, hours of operation, or the like… other identifying information related to the POI may also be obtained, such as a type of POI e.g. gas station, name, brand, store number, or the like, see Bai [0079]).


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, the travel data of Di Pietro and Yoshizu with the fuel recommendation of Klampfl to provide a fuel purchase recommendation system and method to generally minimize fueling costs based on forecasted (future) fuel prices and expected (future) drive patterns as suggested, see Klampfl [0011].

Regarding claim 20, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the system of claim 19, Klampfl further teaches further comprising:
	an output system onboard the different vehicle, wherein the output system is used to present the customized fueling solution at least one of visually or audibly (the server 24 collects data, generates a recommended refueling strategy and communicates this strategy to the processor 12 for delivery via a display 34, see [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, the travel data of Di Pietro and Yoshizu with the fuel recommendation of Klampfl to provide a fuel purchase .


6.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 20100114478 A1) in view of Di Pietro and further in view of Yoshizu, Klampfl and Madine et al. (US 20170059353 A1).
Regarding claim 6, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the method of claim 5.
However, Bai, Di Pietro, Yoshizu and Klampfl do not clearly teach further comprising: determining, by the profile management system, whether the profile exists for the fuel station; and creating, by the profile management system, the profile for the fuel station in response to a determination that the profile does not exist for the fuel station.
In an analogous art, Madine teaches determining, by the profile management system, whether the profile exists for the fuel station (the device enabler 303 then processes the list of records to determine whether any or all of the records are available in the local cache, see [0070]); and
creating, by the profile management system, the profile for the fuel station in response to a determination that the profile does not exist for the fuel station (Based on a search of the local cache, the device enabler can determine which items to add, remove, and/or update in the local cache in a dynamic or selective updating process, see [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai, the recommendation of Yoshizu, Klampfl and the travel data of Di Pietro with the map item detail record of Madine to provide a targeted map display from a variety of data sources according to user interests while also reducing 

Regarding claim 7, Bai as modified by Di Pietro, Yoshizu and Klampfl teaches the method of claim 1.
However, Bai, Di Pietro, Yoshizu and Klampfl do not clearly teach wherein updating, by the profile management system, the profile comprises at least one of adding at least a portion of the selected information to the profile or replacing at least a portion of information in the profile with at least a portion of the selected information.
In an analogous art, Madine teaches wherein updating, by the profile management system, the profile comprises at least one of adding at least a portion of the selected information to the profile or replacing at least a portion of information in the profile with at least a portion of the selected information (Based on a search of the local cache, the device enabler can determine which items to add, remove, and/or update in the local cache in a dynamic or selective updating process, see [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and the travel data of Di Pietro and the recommendation of Yoshizu, Klampfl with the map item detail record of Madine to provide a targeted map display from a variety of data sources according to user interests while also reducing bandwidth and processing requirements for providing such targeted map displays as suggested, see Madine [0001].

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 20100114478 A1) in view of Di Pietro and further in view of L Yoshizu, Klampfl and Liu et al. (US 20190228593 A1).

However, Bai, Di Pietro, Yoshizu and Klampfl do not teach wherein customized fueling solution for the different vehicle based on the at least the portion of the profile, wherein the customized fueling solution is created in substantially real-time relative to receipt of the imaging data at the profile management system.
In an analogous art, Liu teaches wherein customized fueling solution for the different vehicle based on the at least the portion of the profile, wherein the customized fueling solution is created in substantially real-time relative to receipt of the imaging data at the profile management system (The above information is transferred to an OBU or a dual-frequency pass card of a vehicle of a road user, and a Bluetooth module inside the OBU or the dual-frequency pass card is connected to an in -vehicle multimedia terminal via a wireless network, to provide traffic guidance information in real-time, and remind the traffic state information of the ahead road by a voice /image according to the actual need of the road user, such as congestion state, travel time, locations of service areas and fuelling stations, etc., to serve the road user in real-time, thus increasing the travelling comfort, see [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gas station information of Bai, the travel data of Di Pietro and the recommendation of Yoshizu and Klampfl with the real-time information of Liu to provide a vehicle guidance method and system to serve the road user in real-time, thus increasing the travelling comfort as suggested, see Liu [0113].




Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horvitz et al. (US 20140278091 A1) discloses resolving an uncertain transportation context by suggesting one or more potential diversions. An automated routing system may generate routing information that includes map data as well as a location of a diversion having an expected cost in compliance with the uncertain transportation context. Such a diversion may be a waypoint that satisfies one or more user needs given an unknown/uncertain destination.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641